In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-204 CR

____________________


ROY DALE FITZPATRICK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96644




MEMORANDUM OPINION
	Roy Dale Fitzpatrick was convicted and sentenced on an indictment for possession
of a controlled substance.  Fitzpatrick filed a notice of appeal on May 11, 2006.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On May 19, 2006, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.  Because a certification that shows the defendant has the right
of appeal has not been made part of the record, the appeal must be dismissed.  See Tex. R.
App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
							_________________________________
								    STEVE McKEITHEN	
								           Chief Justice  

Opinion Delivered July 12, 2006
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.